Citation Nr: 1222252	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  11-08 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased (compensable) disability rating for service-connected left ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. At its most severe, the Veteran's left ear hearing is evaluated as a Level V.


CONCLUSION OF LAW

The criteria for a compensable disability rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, the United States Court of Appeals for Veterans Claims (Court) has held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the Veteran that, to substantiate a claim, the Veteran must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from non-compensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative Diagnostic Codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d 1270.  

In this case, the Veteran submitted a claim for an increased rating in July 2010.  An August 2010 letter notified the Veteran that, to substantiate a claim for increased compensation, he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores, 580 F.3d 1270.  The letter advised the Veteran what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The letter also informed him what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  He was also provided information concerning the rating criteria and effective date provisions.  These notice requirements were provided before the initial adjudication of the claim in February 2011, and therefore there was no defect with regard to the timing of the notice as to these requirements.  Mayfield, 444 F.3d 1328; Pelegrini, 18 Vet. App. 112.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including a VA examination. Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2010 VA examination obtained in this case is adequate, as it was based on a physical examination, and the VA examiner conducted a controlled speech discrimination test (Maryland CNC) and puretone audiometry test.  38 C.F.R.  § 4.85(a).  The October 2010 examination also included consideration of the impact of the Veteran's left ear hearing loss on his occupational activities.  The VA examiner noted that the Veteran was not employed and that the impact of the Veteran's left ear hearing loss on his occupational activities would be "hearing difficulty."  As the Court has held that the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination, and there have been no allegations of any prejudice caused by a deficiency in the October 2010 examination, the Board finds this conclusion is sufficient for the purpose of determining the effect of the Veteran's left ear hearing loss on his occupational activities.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board also notes that the VA examiner did not review the Veteran's complete VA claims file.  However, the Court has firmly held that "the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a March 2011 Statement of the Case, which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW  AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2011).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of hearing loss range from non-compensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85  by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent. See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.
In considering the evidence of record under the laws and records as set forth above, the Board concludes that the Veteran is not entitled to a compensable evaluation for his left ear hearing loss under 38 C.F.R. § 4.85 or § 4.86, Diagnostic Code 6100.  

The Veteran and his representative assert that a July 2010 VA treatment record should be considered as evidence of entitlement to an increased rating for the Veteran's left ear hearing loss.  For VA purposes, an examination must be conducted by a state-licensed audiologist and must include a Maryland CNC and a puretone audiometry test.  38 C.F.R. § 4.85(a).  Here, the Board notes that although the July 2010 VA treatment record indicates that a W-22 speech recognition test was performed, there is no evidence showing a Maryland CNC was performed as required.  Id.  However, as a VA audiologist conducted the July 2010 review, and the scores are consistent with the other results of record, the Board will afford the Veteran the benefit of the doubt and assume that the puretone thresholds comply with VA standards.  Accordingly, the July 2010 puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
60
55
50
LEFT
70
65
65
70

The Veteran's average puretone threshold was 56.25 decibels in his right ear and 67.5 decibels in his left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.  The results of the audiograph correspond to Level II hearing for the left ear.  Since the right ear is not service-connected, a Roman numeral I is used in Table VIa of 38 C.F.R. § 4.85(f).  When those values are applied to Table VII, a 0 percent disability evaluation would be assigned.  

On the October 2010 VA examination, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
60
55
50
LEFT
65
70
70
65

The Veteran's average puretone threshold was 55 decibels in his right ear and 67.5 decibels in his left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 80 percent in the left ear.  The results of the VA examination correspond to Level IV hearing for the left ear.  Since the right ear is not service-connected, a Roman numeral I is used in Table VII.  A 0 percent disability evaluation would be assigned under the provisions of 38 C.F.R. § 4.85.

The Board has also considered whether an increased evaluation for left ear hearing loss is warranted under 38 C.F.R. § 4.86.  In this regard, the Veteran has puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz.  The results of the July 2010 treatment record and the October 2010 examination correspond to Level V hearing for the left ear in Table VIa.  When Level V hearing is applied to Table VII, along with Level I for the Veteran's non-service-connected right ear, a 0 percent disability evaluation would be assigned under the provisions of 38 C.F.R. § 4.86(a).

Thus, a compensable rating is not warranted.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  Additionally, as the record contains no evidence showing that the Veteran is entitled to a higher rating at any point during the instant appeal, no staged ratings are appropriate.  See Hart, 21 Vet. App. 505.  As a result, the Board finds that the current 0 percent evaluation is appropriate, and there is no basis for awarding a higher evaluation for bilateral hearing loss.  38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100.

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's left ear hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).  In this case, the Board finds that the rating criteria to evaluate his left ear hearing loss reasonably describe the Veteran's disability level.  The Veteran and his representative do not assert that the Veteran's left ear hearing loss presents an exceptional disability picture.  

Moreover, the Compensation and Pension hearing examination worksheets were revised to include a discussion of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See 38 C.F.R. § 4.10.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  As stated above, the October 2010 VA examiner noted that the Veteran was not employed and that the impact of the Veteran's left ear hearing loss on his occupational activities would be "hearing difficulty."  In this respect, a November 2008 VA examination shows the Veteran previously managed an apparel department and worked in a quiet office environment.  The Veteran does not assert that his left ear hearing loss affected his previous employment nor that it affects his current ability for gainful employment.  As a result, the Board concludes that the evidence of record does not show that the Veteran's left ear hearing loss would cause marked interference with his ability to gain employment.  Accordingly, extraschedular referral is not warranted.


ORDER

Entitlement to an increased (compensable) disability rating for service-connected left ear hearing loss is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


